DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Distler (US 8866841 B1) in view of Lee et al. (US 20160005229 A1, hereinafter Lee)

Regarding Claim 1, Distler teaches an information processing system (Distler, Column 4, Line 13-15, executed by at least one processor of a processing system, cause the processing system to carry out a method ), comprising: a terminal apparatus (Distler, Column 2, Line 63-65, a method for operating a computer executing an imaging application to render a layered image file on a computer display); and
an information processing apparatus (Distler, Column 3, Line 5-10,
computer readable hardware storage medium storing computer readable instructions that, when executed by at least one processor of a processing system, cause the processing system to carry out a method),
wherein the information processing apparatus performs a first process including storing first image data in a first storage device (Distler, Column 10, Line 41-44, The data may be stored, for example and without limitation, on computer system 10, which will store the image in local file cache in memory 11),
receiving second image data from the terminal apparatus (Distler, Column 10, Line 36-37, Server 103 has received the user request for a target image file <read on second image data)
Distler does not explicitly disclose but Lee teaches generating third image data representing a third image for displaying a part of a second image represented by second image data in a region inside or outside a shape of an element included in a first image represented by the first image data, and outputting the third image data to an output apparatus (Lee, Paragraph [0569], when the third graphic element 3633 is selected, the electronic device may display a third image 3643 including the first and second object areas 3651 and 3652; [0255], when the first image of the first node shares a part of the second image of the second node, at least some of the first image may be added to the second node information.),
and wherein the terminal apparatus performs a second process including receiving an input from a user (Lee, Paragraph [0530], the electronic device may receive the contents of the message from the user),
storing the second image data in a second storage device, and sending the second image data to the information processing apparatus (Lee, Paragraph [0158], the second external electronic device 104) which has photographed an image, or receive an image from the second external device (for example, the first external electronic device 102, the second external electronic device 104 or the server 106) that stores the image).
Lee and Distler are analogous since both of them are dealing with image processing for multiple images combination.
Distler provided a way of combing multiple images by comparing and storing the images. 
Lee provided a way of generating final image by combining of restricted different region of images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate method of combining image taught by Lee into modified invention of Distler such that during the combining images, system will be able to allow user to using restricted region of source image which increase the flexibility of the system.

Regarding Claim 2, The information processing system as claimed in claim
1, 
The combination further teaches wherein the third image is an image representing at least the part of the second image in the region inside the shape of the element (Distler, Column 39, Line 63-67-Column 41, Line 1-5, Element of artwork 110 may include but are not limited to, type, raster images. artwork elements fall outside the bounds area but area also fall inside the bounds area they will be included in the cropped artwork).

Regarding Claim 3, the information processing system as claimed in claim
1, 
The combination further teaches wherein the receiving of the input includes receiving a selection for conducting, in the generating of the [[ third ]] image data, one of a first generation process that generates the [[ third ]] image (Distler, Column 7, Line 24-26, ability to execute instructions of an imaging application to generate or manipulate image files to produce images. e instructions that, when executed by at least one processor of a processing system, cause the processing system to carry out various methods, as described herein), 
in which at least the part of the second image represented by the second image data is displayed in the region inside or outside the shape of the element included in the first image represented by the first image data (Distler, Fig.  Column 14, Line 14-20, Screenshots 201 and 204 <Read on second image> are similar except that they show two different examples of artwork 110 (regions 202 and 205 ) and show how the artwork appears to be residing on the surface of a scene or object of a target image 100 <Read on second image>  (regions 203 and 206, respectively), and
Distler does not explicitly disclose a second generation process other than the first generation process .
Distler does not explicitly disclose the generate the third image.
However, Lee teaches wherein the receiving of the input includes receiving a selection for conducting, in the generating of the third image data (Lee, Paragraph [0304], The electronic device according to various embodiments of the present disclosure may generate a new map (e.g., a third map <read on third image data> 1650) including at least some of each of the multiple maps, by using information related to the nodes included in the multiple maps, respectively (e.g., the first map 1610 and the a second map 1630), one of a first generation process that generates the third image (Lee, Paragraph [0300], The electronic device may generate an integrated image 1540, based on the common part 1530, by combining the third image 1512).
As explained in rejection of claim 1, the obviousness for generate third image of Lee into Distler is provided above.

Regarding Claim 4, the information processing system as claimed in claim
3, 
The combination further teaches wherein the second generation process generates the [[ third ]] image data (Distler, Column 7, Line 24-26, ability to execute instructions of an imaging application to generate or manipulate image files to produce images. e instructions that, when executed by at least one processor of a processing system, cause the processing system to carry out various methods, as described herein), 
in which at least the part of the second image data displayed in the region by the first generation process is not displayed (Distler, Fig. 12, Line 22-24, the final result will be displayed inside the user interface of the software via a UI Display/Output module)
Distler does not explicitly disclose but Lee teaches at least another part of the second image is displayed in another region different from the region (Lee, Column 12, Line 43-45, the final result will be displayed as an image or object placed inside the original user artwork area).
As explained in rejection of claim 1, the obviousness for generate from different region image of Lee into Distler is provided above.


Regarding Claim 5, the information processing system as claimed in claim
1, 
The combination further teaches wherein the first storage device stores the first image data, and information in association with the first image data, the information indicating whether or not to allow an execution of the first generation process that generates the [[ third ]] image data representing the [[ third ]] image (Distler, Column 10, Line 9-14, 41-44, CMS 102 allows for the management of image resources as they are delivered by the Creation Tool 101. Administration users can use CMS 102 to select images built with Creation Tool 101 and make them available to image Server 103. The data may be stored, for example and without limitation, on computer system 10, which will store the image in local file cache in memory 11), 
in which at least the part of the second image represented by the second image data is displayed in the region inside or outside the shape of the element included in the first image represented by the first image data (Distler, Fig.  Column 14, Line 14-20, Screenshots 201 and 204 <Read on second image> are similar except that they show two different examples of artwork 110 (regions 202 and 205 ) and show how the artwork appears to be residing on the surface of a scene or object of a target image 100 <Read on second image>  (regions 203 and 206, respectively)
Distler does not explicitly disclose but Lee teaches that generates the third image data representing the third image (Lee, Paragraph [0300], [0475], in response to a user selection for a particular object area on the image, and store the mapping information in conjunction with the 2D map or 3D map, to thereby allows the user may check and select necessary information using the map. The electronic device may generate an integrated image 1540, based on the common part 1530, by combining the third image 1512)
As explained in rejection of claim 1, the obviousness for generate third image of Lee into Distler is provided above.

Regarding Claim 6, the information processing system as claimed in claim
1, 
The combination further teaches wherein the second process of the terminal apparatus further includes displaying at least one of the first image and the second image on a display device (Distler, Column 21, Line 18-24, the GUI or software that finally displays and presents the final composited rendering to the user (for example: GUI 108) first reads which customizable settings should be displayed in the Image Details from the scene or object image embedded data via Image Compositing Module 107 or directly from the scene or object image file), and
wherein the receiving of the input receives an input of changing a position of the first image or the second image (Distler, Column 11, Line 40-45, while working on their artwork 110 by the Image Resizing/Rotating Module 105. As the guide positioning is modified, Image Resizing/Rotating Module 105 uses this information to make adjustments to the size of the scene or object image in near real-time)
, and the displaying causes the second image to be visible through the first image with a first transparency in a first region inside the element of the first image based on the input of changing the position of the first image or the second image (Distler, Column 2, Line 33-35, Occasionally, the images contain vector path data which allows an image to be trimmed out to appear on a 35 transparent background. Column 17, Line 48-55, this would be done by using a special color naming convention (for example: red opaque or blue transparent). In other embodiments, this would be done by placing artwork 110 on specific artwork layers within the artwork window (for example: an "opaque" or "transparent" layer. Column 14, Line 59-65, When icon 305 is clicked, all clicks and click-drag operations that come from the user when their cursor is over the image act to change the zoom level of the image. Changes to both the viewing position and the zoom level of the image), 
and causes the second image to be visible through the first image with a second transparency in a second region outside the element (Distler, Column 17, Line 65-67, Alternatively, a region 407 shows a pattern that is set 65 to print transparently as closely simulates the look of offset or gravure printing with transparent inks), the second transparency being different from the first transparency (Distler, Column 22, Line 26-30, may also be readjusted with the selection of a new material type (as shadow and highlights would very well appear different depending on the material type). Furthermore, artwork 110 with transparent ink attributes would print a bit more lightly).


Regarding Claim 8, the information processing system as claimed in claim
1, 
The combination further teaches further comprising an output apparatus, wherein the first process of the information processing apparatus further includes outputting the third image data to the output apparatus (Lee, Paragraph [0569], when the third graphic element 3633 is selected, the electronic device may display a third image 3643 including the first and second object areas 3651 and 3652; [0255], when the first image of the first node shares a part of the second image of the second node, at least some of the first image may be added to the second node information.),
wherein the output apparatus performs an image formation on a recording medium based on the third image data received from the information processing apparatus (Lee, Paragraph [0330], The electronic device can receive the image from the first external device or a second external device, and the second context information measured at the time of photographing of the image [0383], connect with the second external device or a third external device through the communication device, and control the first external device based on the control of the second external device or the third external device).
As explained in rejection of claim 1, the obviousness for generate third image of Lee into Distler is provided above.


Regarding Claim 9, Distler teaches an information processing apparatus, comprising (Distler, Column 1, Line 15-20, The present invention relates to the field of image generation. More particularly, the present invention relates to methods and apparatus that deliver imagery with embedded data that can be used to efficiently render design concepts):
a memory (Distler, Fig. 13, Element 11 Memory); and
a processor coupled to the memory (Distler, Fig. 13, Element processor coupled to Element 11 Memory), and configured to perform a process including generating [[ third ]] image data representing a [[ third ]] image for displaying a part of a second image represented by second image data in a region inside or outside a shape of an element included in a first image represented by first image data (Distler, Column 10, Line 41-44, The data may be stored, for example and without limitation, on computer system 10, which will store the image in local file cache in memory 11, 
Column 10, Line 36-37, Server 103 has received the user request for a target image file <read on second image data).
Distler does not explicitly disclose but Lee teaches generating third image data representing a third image for displaying a part of a second image represented by second image data in a region inside or outside a shape of an element included in a first image represented by first image data (Lee, Paragraph [0569], when the third graphic element 3633 is selected, the electronic device may display a third image 3643 including the first and second object areas 3651 and 3652; [0255], when the first image of the first node shares a part of the second image of the second node, at least some of the first image may be added to the second node information.)
Lee and Distler are analogous since both of them are dealing with image processing for multiple images combination. Distler provided a way of combing multiple images by comparing and storing the images.  Lee provided a way of generating final image by combining of restricted region of images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate method of combining image taught by Lee into modified invention of Distler such that during the combining images, system will be able to allow user to using restricted region of source image which increase the flexibility of the system.

Regarding Claim 10, it recites limitations similar in scope to the limitations of claim 9 and the combination of Distler and Lee teaches all the limitations as of Claim 9. And Distler discloses these features can be implemented on a computer-readable storage medium (Distler, Column 3, Line 5-10, Certain other embodiments provide a computer readable hardware storage medium storing computer readable instructions that, when executed by at least one processor of a processing system, cause the processing system to carry out a method)


	Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
US 20030043298 A1	Image composition method, and image composition apparatus
US 20070146389 A1	Methods and files for delivering imagery with embedded data
US 20080068562 A1	Image processing system, image processing method, and program product therefor
US 20150228093 A1	Image processing apparatus, image processing method and storage medium
US 20160203582 A1	Display control apparatus, projection apparatus, display control method, and non-transitory computer readable storage medium


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619